Exhibit 10.1

 

Execution Version

 

SETTLEMENT AND NOTE REPURCHASE AGREEMENT AND RELEASE

 

This Settlement and Note Repurchase Agreement and Release (this “Agreement”) is
entered into as of February 11, 2019, by and between (1) KLS Diversified Master
Fund L.P., Silverback Opportunistic Credit Master Fund Limited, Sound Point
Beacon Master Fund, LP, Sound Point Credit Opportunities Master Fund, LP, Sound
Point Montauk Fund, LP, Whitebox Multi-Strategy Partners, L.P., Whitebox
Relative Value Partners, L.P., and Whitebox Asymmetric Partners, L.P.
(collectively and together with certain of each of their respective affiliates
listed on the schedule attached hereto as Exhibit B, the “Noteholders,” and each
such entity, a “Noteholder”), on the one hand, and (2) Ascent Capital
Group, Inc., a Delaware corporation (“Ascent”) and William R. Fitzgerald,
Jeffery Gardner, Fred Graffam, William Niles, Philip J. Holthouse, Tom McMillin,
and Michael J. Pohl (collectively and together with Ascent, the “Ascent
Parties,” and each such entity or person individually, an “Ascent Party”), on
the other hand. The Noteholders and the Ascent Parties are referred to herein
collectively as the “Parties” and each individually as a “Party.”

 

RECITALS

 

WHEREAS Ascent is the issuer of those certain 4.00% Convertible Senior Notes due
2020 (CUSIP 043632 AA6) (the “Notes”) issued pursuant to an Indenture, dated as
of July 17, 2013 (as amended by the Supplemental Indenture dated August 30,
2018, the “Indenture”), between Ascent and U.S. Bank National Association, as
trustee (in such capacity, the “Trustee”);

 

WHEREAS as of the date of this Agreement, the Noteholders are collectively
holders of Notes in the aggregate principal amount of $75,674,000, which
represents 78.20% of the aggregate principal amount of the Notes outstanding
(the “Subject Notes”);

 

WHEREAS on August 27, 2018, certain of the Noteholders caused an action to be
filed in the Court of Chancery of the State of Delaware, styled KLS Diversified
Master Fund L.P. et. al. v. Ascent Capital Group, Inc. et al., C.A.
No. 2018-0636 (the “Action”), which alleges certain claims against the Ascent
Parties including claims for fraudulent transfer and breach of fiduciary duty
against the directors of Ascent;

 

WHEREAS, the Parties, solely to avoid the costs, disruption, and distraction of
litigation, and without admitting the validity of any of the allegations made in
the Action, or any liability with respect thereto, have concluded that it is
desirable that the Action be settled and dismissed with prejudice, on the terms
set forth in this Agreement (the “Settlement”);

 

WHEREAS, the Parties have negotiated at arm’s length in an effort to resolve the
above-described disputes and matters, and have agreed that it is in their
respective best interest to fully and finally resolve the claims asserted in the
Action (the “Settled Claims”), on the terms set forth in the Agreement, without
the need for further litigation;

 

WHEREAS, in connection with the Settlement, the Noteholders desire to sell to
Ascent, and Ascent desires to purchase from the Noteholders, in a privately
negotiated repurchase, the Subject Notes on the terms set forth in this
Agreement (the “Note Repurchase”); and

 

--------------------------------------------------------------------------------



 

WHEREAS, the Parties intend, through this Agreement, to fully and finally settle
the disputes that currently exist between them with respect to the Subject
Notes, including without limitation the Settled Claims.

 

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                Agreement Effective Date.  This Agreement
shall become effective and binding upon each of the Parties on the date on which
this Agreement has been executed and delivered by each of the Parties (such
date, the “Agreement Effective Date”).

 

2.                                Noteholder Consent; Further Assurances.  Not
later than immediately prior to the Closing Date (as defined below), each
Noteholder shall deliver or cause to be delivered to Ascent and the Trustee,
satisfactory written evidence of its consent (each, a “Noteholder Consent”) to
certain amendments, supplements, waivers, consents and acknowledgements with
respect to the Indenture to be effected by the Second Supplemental Indenture to
be dated as of a date on or before the Closing Date (the “Second Supplemental
Indenture”), substantially in the form set forth as Exhibit A to this
Agreement.  Each Noteholder covenants and agrees to promptly execute and deliver
such other documents or instruments and perform all such acts, in addition to
the matters herein specified, as necessary or desirable to facilitate,
implement, close, validate or give effect to, prior to the Closing Date, such
Noteholder’s Noteholder Consent and the Second Supplemental Indenture.

 

3.                                Note Repurchase and Aggregate Settlement
Payment.  On the Closing Date, Ascent, on behalf of the Ascent Parties, shall
pay to the Noteholders an aggregate amount of $70,666,176.28 in cash (the
“Aggregate Settlement Payment”), consisting of (i) an aggregate of $6,104,720.92
for professional fees and expenses incurred on the Noteholders’ behalf (the
“Noteholder Professional Fees” and each professional owed on account thereof, a
“Professional”), (ii) an aggregate of $2,000,000.00 in consideration for the
Noteholder Consents, (iii) an aggregate of $10,808,555.36 in consideration for
and in full and final satisfaction of the Settled Claims as set forth herein,
and (iv) an aggregate of $51,752,900.00 on account of the Note Repurchase to be
effected by a book entry transfer of all Subject Notes to Ascent.  The Aggregate
Settlement Payment, net of the Noteholder Professional Fees, shall be
distributed and paid to the Noteholders in the applicable amounts set forth in
the allocation schedule attached hereto as Exhibit B, and the Noteholder
Professional Fees shall be paid to each Professional in the amounts set forth in
Exhibit B, and all forgoing payments shall be made in accordance with the wiring
instructions also set forth in Exhibit B.  Payment to the Noteholders of the
Aggregate Settlement Payment and delivery to Ascent of the Subject Notes shall
occur three (3) business days after the Agreement Effective Date, or on such
later date as counsel for the respective Parties shall mutually agree in writing
(such date, the “Closing Date”).

 

4.                                Dismissal of Noteholder Litigation.  Promptly
following the Closing Date, the Parties shall file a stipulation of dismissal in
the form attached hereto as Exhibit C (the “Stipulation of Dismissal”).

 

2

--------------------------------------------------------------------------------



 

5.                                Conditions to Parties’ Obligations.

 

A.                                    Conditions to Ascent’s Obligations. 
Ascent’s obligation to consummate the Note Repurchase and the Settlement is
subject to the satisfaction of each of the following conditions:

 

(i)                                   Each of the representations and warranties
of the Noteholders contained in this Agreement shall be true and correct as of
the Agreement Effective Date and the Closing Date, and each Noteholder shall
have performed its covenants and obligations under this Agreement;

 

(ii)                                Each Noteholder shall have executed and
delivered to Ascent its respective Noteholder Consent;

 

(iii)                             The Second Supplemental Indenture shall have
been executed and delivered by the parties thereto and shall have become
effective;

 

(iv)                            Each Noteholder shall have delivered, or caused
to be delivered, such Noteholder’s right, title and interest in and to its
Subject Notes, together with any documents of conveyance or transfer that Ascent
may reasonably request, and shall have effected, by delivery of an instruction
letter in accordance with the applicable procedures of the Depository Trust
Company and the terms of the Indenture, the delivery to Ascent of the Subject
Notes in the aggregate principal amount specified opposite such Noteholder’s
name in Exhibit B; and

 

(v)                               The Stipulation of Dismissal shall have been
executed and delivered by each of the Parties (to be filed in the Action on the
Closing Date as set forth in Section 4 of this Agreement).

 

B.                                    Conditions to Noteholders’ Obligations.  
The Noteholders’ obligation to consummate the Note Repurchase and the Settlement
is subject to the satisfaction of each of the following conditions:

 

(i)                                   Each of the representations and warranties
of Ascent contained in this Agreement shall be true and correct as of the
Agreement Effective Date and as of the Closing Date, and the Ascent Parties
shall have performed their covenants and obligations under this Agreement; and

 

(ii)                                The Noteholders shall have received from or
on behalf of Ascent on the Closing Date their respective allocated amount of the
Aggregate Settlement Payment as a wire transfer of immediately available funds
in the amounts set forth in Exhibit B to the respective accounts designated in
writing to Ascent by each

 

3

--------------------------------------------------------------------------------



 

Noteholder not later than two (2) business days prior to the Closing Date; and

 

(iii)                             The Noteholder Professional Fees shall have
been received by each Professional from Ascent on the Closing Date in the
amounts set forth in Exhibit B as a wire transfer of immediately available
funds.

 

6.                                Releases.  For the consideration delivered
pursuant to this Agreement and the transactions contemplated thereby, each of
the Ascent Parties and the Noteholders agree that:

 

A.                                  The Ascent Parties, on behalf of themselves
and their respective partners, general partners, limited partners, affiliates,
parents, subsidiaries (including, without limitation, Monitronics
International, Inc.), predecessors, and successors, and all of the foregoing
entities’ current and former officers, directors, managers, managing directors,
employees, agents, attorneys, advisors, insurers and reinsurers (collectively
with the Ascent Parties, the “Ascent Release Parties”), hereby release and
discharge (i) the Noteholders, (ii) their respective partners, general partners,
limited partners, affiliates, parents, subsidiaries, predecessors, and
successors, (iii) all of the foregoing entities’ current and former officers,
directors, managers, managing directors, employees, agents, attorneys, advisors,
insurers and reinsurers, and (iv) all financial institutions providing custodial
or brokerage services to the Noteholders (all of the foregoing, the “Noteholder
Release Parties,” and each such entity or person individually, a “Noteholder
Release Party”) from any and all claims, liabilities, demands, accounts,
reckonings, or causes of action, whether known or unknown, matured or unmatured,
arising from, relating to, or in connection with the Action, the Subject Notes
and the Indenture; provided that the Ascent Release Parties do not release or
discharge the Noteholder Release Parties from any claims, liabilities, demands,
accounts, reckonings, or causes of action arising from, relating to, or in
connection with a breach of this Agreement.

 

B.                                  The Noteholders, on behalf of themselves and
of each other Noteholder Release Party, hereby release and discharge the Ascent
Release Parties from any and all claims, liabilities, demands, accounts,
reckonings, or causes of action, whether known or unknown, matured or unmatured,
arising from, relating to, or in connection with the Action, the Subject Notes
and the Indenture; provided that the Noteholder Release Parties do not release
or discharge the Ascent Release Parties from any claims, liabilities, demands,
accounts, reckonings, or causes of action arising from, relating to, or in
connection with a breach of this Agreement.

 

7.                                California Civil Code Section 1542.  The
Parties expressly waive the benefits of Section 1542 of the Civil Code of the
State of California and any rights that the Parties may have thereunder. 
Section 1542 of the Civil Code of the State of California provides as follows:

 

4

--------------------------------------------------------------------------------



 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Parties acknowledge that each of them may hereafter discover claims or facts
in addition to or different from those which they now know or believe to exist
with respect to the subject matter of the claims released hereunder that, if
known or suspected at the time of executing the releases, may have materially
affected this Settlement.  Nevertheless, each of the Parties waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts.  Each of the Parties acknowledges that it
understands the significance and consequence of the releases given and
specifically waives any legal principle that limits general releases to known
claims only, such as California Civil Code Section 1542.

 

8.                                Mutual Representations.  Each Party
represents, warrants, covenants, and agrees for the benefit of each of the other
Parties that as of each of the Agreement Effective Date and the Closing Date:

 

A.                                  The Party or its authorized representative
has read and fully understands this Agreement.

 

B.                                  It is duly organized, validly existing and
in good standing under the laws of the state of its organization, and this
Agreement is a legal, valid, and binding obligation of such Party, enforceable
against it in accordance with its terms, except as enforcement may be limited by
applicable laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

C.                                  No consent or approval is required by any
other person or entity in order for it to effectuate the transaction
contemplated by, and perform its obligations under, this Agreement.

 

D.                                  It has all requisite corporate, limited
liability company, limited partnership or other power and authority to enter
into, execute, and deliver, and perform its obligations under, and consummate
the transactions contemplated by, this Agreement, and the execution, delivery
and performance of this Agreement by it have been duly authorized by all
necessary corporate and, to the extent applicable, shareholder, partner or
member, action.

 

E.                                   The execution, delivery, and performance by
it of this Agreement does not, and shall not, require any registration or filing
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state, or other governmental authority or regulatory body, other than
any requirement for routine tax filings; provided that this subparagraph shall
not interfere with any cleansing obligation required by any confidentiality
agreement entered into between Ascent and the Noteholders.

 

5

--------------------------------------------------------------------------------



 

F.                                    The execution, delivery, and performance
of this Agreement does not and shall not:  (a) violate any provision of law,
rules or regulations applicable to it or any of its subsidiaries; (b) violate
its certificate of incorporation, bylaws, or other organizational documents or
those of any of its subsidiaries; or (c) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
court order, contract, commitment, agreement, understanding, arrangement or
restriction of any kind to which it or any of its subsidiaries may be bound or
to which any of the properties or assets of it or any of its subsidiaries may be
subject.

 

9.                                Representations of the Noteholders.  Each
Noteholder, on behalf of itself and any affiliated Noteholder, represents,
warrants, covenants and agrees, for the benefit of the other Parties hereto
that, as of each of the Agreement Effective Date and the Closing Date:

 

A.                                    Such Noteholder is the sole legal and
beneficial owner of the face amount of the Subject Notes reflected on Exhibit B
to this Agreement or is the nominee, investment manager, or advisor for
beneficial holders of such Subject Notes and such Subject Notes constitute all
of the Notes beneficially owned by such Noteholder or managed by such nominee,
investment manager or advisor;

 

B.                                    Such Noteholder has the full power and
authority to act on behalf of, vote and consent to matters concerning its
Subject Notes, including without limitation the right to validly deliver its
Noteholder Consent, engage in the Notes Repurchase and to settle and release the
claims released hereunder;

 

C.                                    Such Noteholder has good, valid and
marketable title to the Subject Notes set forth opposite its name set forth in
Exhibit B, free and clear of any pledge, lien, security interest, charge, claim,
equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would
adversely affect in any way such Noteholder’s ability to perform any of its
obligations under this Agreement, including the obligation to validly deliver
its Noteholder Consent, engage in the Note Repurchase and to settle and release
the claims released hereunder at the time such obligations are required to be
performed;

 

D.                                    Such Noteholder is a “qualified
institutional buyer” within the meaning of Rule 144A, and an “accredited
investor” within the meaning of Rule 501 of Regulation D, under the Securities
Act of 1933, as amended (the “Securities Act”);

 

E.                                     Such Noteholder is not, and has not been
during the consecutive three month period preceding the Agreement Effective
Date, an “Affiliate” within the meaning of the Indenture of Ascent;

 

F.                                      Such Noteholder has reviewed or has had
the opportunity to review, with the assistance of professional and legal
advisors of its choosing, all

 

6

--------------------------------------------------------------------------------



 

information it deems necessary and appropriate for it to evaluate the risks
inherent in transaction set forth in this Agreement; and

 

G.                                  None of the Professionals is an employee of
any Noteholder for tax purposes or is receiving any payment hereunder with
respect to services provided as an employee.

 

H.                                 Such Noteholder has no actual knowledge of
any event that, due to any fiduciary or similar duty to any other person or
entity, would prevent it from taking any action required of it under this
Agreement.

 

10.                         Cooperation of Noteholders. The Noteholders and
their attorneys, advisors and other agents and professionals, shall cooperate
with Ascent in the event that any holders of Notes other than the Noteholders
commence litigation or otherwise take action to oppose the consummation or
implementation of this Agreement, the Settlement, the Note Repurchase or the
Second Supplemental Indenture.  The Noteholders and their attorneys, advisors
and other agents and professionals, shall not assist, provide information to,
coordinate with or otherwise support any holder of Notes other than the
Noteholders with respect to any action that may adversely affect the Ascent
Parties.  Following the Closing Date, the Noteholders shall not purchase or
otherwise obtain any Notes other than the Subject Notes from any other holder of
the Notes.

 

11.                         Survival of Representations and Warranties.  All
representations and warranties made hereunder shall survive the consummation of
the Note Repurchase on the Closing Date.

 

12.                         No Admissions.  It is understood by the Parties that
this Agreement constitutes a compromise of potential, unresolved, and disputed
claims. This Agreement, and the negotiation thereof, shall in no way constitute,
be construed as, or be evidence of an admission or concession of any violation
of any statute or law; of any fault, liability, or wrongdoing; or of any
infirmity in the claims or defenses of the Parties with regard to any of the
complaints, claims, allegations, or defenses asserted or that could have been
asserted in the Action or in connection with the subject matter of this
Agreement or the Action.  This Agreement shall not be used, directly or
indirectly, in any way, in litigation or other proceedings between the Parties,
and this Agreement shall not be admissible as evidence in any legal proceeding
between the Parties, other than in litigation or a proceeding to enforce the
terms of this Agreement.

 

13.                         Amendments.  This Agreement may not be modified or
amended in any way except in writing, signed by all Parties.

 

14.                         Notices.  Unless otherwise specified, all notices
required or permitted under this Agreement shall be in writing and shall be
delivered by email and (1) hand or (2) prepaid delivery service with package
tracking capabilities.  Such notices shall be addressed to:

 

7

--------------------------------------------------------------------------------



 

A.                                    For notices to the Ascent Parties:

 

Ascent Capital Group, Inc.

 

5251 DTC Parkway, Suite 1000

 

Greenwood Village, CO 80111

 

Attention: William E. Niles

 

Email: wniles@ascentcapitalgroup.com

 

 

 

with a courtesy copy to (which shall not constitute notice):

 

 

Baker Botts L.L.P.

 

30 Rockefeller Plaza

 

New York, NY 10112

 

Attention:

Richard Harper, Esq.

 

 

Emanuel C. Grillo, Esq.

 

 

Renee L. Wilm, Esq.

 

 

Adorys Velazquez, Esq.

 

Email:

richard.harper@bakerbotts.com;

 

 

emanuel.grillo@bakerbotts.com;

 

 

renee.wilm@bakerbotts.com;

 

 

adorys.velazquez@bakerbotts.com;

 

 

B.                                    For notices to the Noteholder Parties:

 

Milbank LLP

 

55 Hudson Yards

 

New York, NY 10001

 

Attention: Evan Fleck, Esq.

 

1850 K Street, NW, Suite 1100

 

Washington, DC 20006

 

Attention: Andrew Leblanc, Esq.

 

Email:

efleck@milbank.com

 

 

aleblanc@milbank.com

 

 

15.                         GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION
OF FORUM.  THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.  Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
in state and federal courts sitting in the State of Delaware (collectively,
the “Chosen Courts”), and, solely in connection with claims arising out of or
related to this Agreement: (a) irrevocably submits to the exclusive jurisdiction
of the Chosen Courts and courts of appeals therefrom; (b) waives any objection
to laying venue in any such action or proceeding in the Chosen Courts;
(c) waives any objection that the Chosen Courts are an inconvenient forum or do
not have jurisdiction over any Party hereto; (d) waives, to the fullest extent
permitted by applicable law, any right to a trial by jury; and (e) consents to
entry of final judgment by the Chosen Courts.

 

8

--------------------------------------------------------------------------------



 

16.                         Withholding.  If any applicable law (as determined
in the good faith discretion of Ascent) requires the deduction or withholding of
any tax from any amounts payable to any person pursuant to this Agreement, then
Ascent shall be entitled to make such deduction or withholding; provided that
Ascent shall not deduct or withhold any tax with respect to a Noteholder or a
Professional to the extent such Noteholder or Professional has timely provided
the tax forms and documentation required under Section 17 hereof.  Any such
amounts so deducted and withheld and paid to the appropriate taxing authority
shall be treated for all purposes of this Agreement as having been paid to the
person in respect of which such deduction and withholding was made.

 

17.                         Tax Status. The Noteholders shall cause each
Professional to provide to Ascent, prior to the Closing Date, a properly
completed and duly executed Internal Revenue Service Form W-9 certifying that
such Professional is exempt from backup withholding tax.  Each Noteholder shall
provide to Ascent, prior to the Closing Date, either (A) a properly completed
and duly executed Internal Revenue Service Form W-9 certifying that such
Noteholder is exempt from backup withholding tax, or (B) a current properly
completed and duly executed copy of the applicable Internal Revenue Service
Form W-8 (together with all applicable supporting documentation, including
applicable tax forms from all direct or indirect partners/members to the extent
the Noteholder is treated as a partnership for U.S. federal income tax purposes)
establishing a complete exemption from U.S. federal withholding tax (including
tax imposed pursuant to Sections 1471 through 1474 of the Internal Revenue Code
of 1986, as amended) for any interest paid (or deemed paid) by Ascent on the
Notes to such Noteholder.

 

18.                         Successors and Assigns.  The obligations and duties
of the Parties under this Agreement may not be assigned or transferred absent
written consent of each Party, unless specifically stated otherwise.  This
Agreement shall be binding upon the Parties and their respective affiliates,
successors and assigns.

 

19.                         Severability.  The provisions of this Agreement are
non-severable.

 

20.                         Remedies Cumulative.  All rights, powers, and
remedies provided under this Agreement or otherwise available in respect hereof
at law or in equity shall be cumulative and not alternative, and the exercise of
any right, power, or remedy thereof by any Party shall not preclude the
simultaneous or later exercise of any other such right, power, or remedy by such
Party.

 

21.                         Further Assurances.  Subject to the other terms of
this Agreement, the Parties agree to execute and deliver such other instruments
and perform such acts, in addition to the matters herein specified, as may be
reasonably appropriate or necessary from time to time, to effectuate and
implement the terms of this Agreement.

 

22.                         Complete Agreement.  The Parties hereby represent
and warrant that no promise or inducement not contained herein has been offered
to them, that this Agreement constitutes the entire agreement between them
related to the subject matter hereof, and supersedes all prior agreements, oral,
or written, among the Parties with respect thereto.  The Parties further
represent that this Agreement is executed without any reliance upon any
statement or representation by the other, their respective agents,
representatives, or attorneys not set forth herein.

 

9

--------------------------------------------------------------------------------



 

23.                         Headings.  The headings of all sections of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit, or aid in the construction or
interpretation of any term or provision hereof.

 

24.                         Interpretation and Rules of Construction.  This
Agreement is the product of negotiations among the Parties, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.  The Parties were each represented by counsel during the negotiations,
drafting, and execution of this Agreement.

 

25.                         Counterparts.  This Agreement may be executed in
facsimile or .pdf form in any number of counterparts, each of which shall for
all purposes constitute an original, but all of which shall, when taken
together, constitute one and the same instrument and agreement.

 

[Signature Pages to Follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement on the
dates set forth with their signatures below.

 

KLS DIVERSIFIED MASTER FUND L.P.

 

SILVERBACK OPPORTUNISTIC CREDIT MASTER FUND LIMITED,

 

 

 

Dated: February 10, 2019

 

Dated: February 10, 2019

 

 

 

 

By:

/s/ Michael Zarrilli

 

By:

/s/ Robert E. Barron

 

Michael Zarrilli

 

 

Robert E. Barron

 

KLS Diversified Master Fund L.P.

 

 

Silverback Opportunistic Credit Master

 

KLS Diversified Asset Management

 

 

Fund Limited

 

SOUND POINT BEACON MASTER FUND, LP

 

SOUND POINT CREDIT OPPORTUNITIES MASTER FUND, LP

 

 

 

Dated: February 11, 2019

 

Dated: February 11, 2019

 

 

 

By:

/s/ Kevin Gerlitz

 

By:

/s/ Kevin Gerlitz

 

Kevin Gerlitz, Chief Financial Officer

 

 

Kevin Gerlitz, Chief Financial Officer

 

Sound Point Beacon Master Fund, LP

 

 

Sound Point Credit Opportunities Master Fund, LP

 

SOUND POINT MONTAUK FUND, LP

 

 

 

 

 

Dated: February 11, 2019

 

 

 

 

 

By:

/s/ Kevin Gerlitz

 

 

 

Kevin Gerlitz, Chief Financial Officer

 

 

 

Sound Point Montauk Fund, LP.

 

 

 

[Signature Page to Settlement and Note Purchase Agreement and Release]

 

--------------------------------------------------------------------------------



 

WHITEBOX RELATIVE VALUE PARTNERS, L.P.

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

 

 

Dated: February 11, 2019

 

Dated: February 11, 2019

 

 

 

By:

/s/ Mark Strefling

 

By:

/s/ Mark Strefling

 

Mark Strefling, Chief Executive Officer and General Counsel

 

 

Mark Strefling, Chief Executive Officer and General Counsel

 

Whitebox Relative Value Partners, L.P.

 

 

Whitebox Multi-Strategy Partners, L.P.

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.,

 

 

 

 

 

Dated: February 11, 2019

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

 

Mark Strefling, Chief Executive Officer and General Counsel

 

 

 

Whitebox Asymmetric Partners, L.P.

 

 

 

[Signature Page to Settlement and Note Purchase Agreement and Release]

 

--------------------------------------------------------------------------------



 

ASCENT CAPITAL GROUP, INC.

 

WILLIAM R. FITZGERALD,

 

 

 

Dated: February 8, 2019

 

Dated: February 8, 2019

 

 

 

By:

/s/ William Niles

 

By:

/s/ William R. Fitzgerald

 

William Niles

 

 

William R. Fitzgerald

 

Ascent Capital Group, Inc.

 

 

c/o Ascent Capital Group, Inc.

 

5251 DTC Parkway, Suite 1000

 

 

5251 DTC Parkway, Suite 1000

 

Greenwood Village, CO 80111

 

 

Greenwood Village, CO 80111

 

 

 

JEFFERY GARDNER

 

FRED GRAFFAM

 

 

 

Dated: February 8, 2019

 

Dated: February 8, 2019

 

 

 

By:

/s/ Jeffrey Gardner

 

By:

/s/ Fred Graffam

 

Jeffrey Gardner

 

 

Fred Graffam

 

c/o Ascent Capital Group, Inc.

 

 

c/o Ascent Capital Group, Inc.

 

5251 DTC Parkway, Suite 1000

 

 

5251 DTC Parkway, Suite 1000

 

Greenwood Village, CO 80111

 

 

Greenwood Village, CO 80111

 

 

 

 

 

 

WILLIAM NILES

 

PHILIP J. HOLTHOUSE

 

 

 

Dated: February 8, 2019

 

Dated: February 8, 2019

 

 

 

By:

/s/ William Niles

 

By:

/s/ Philip J. Holthouse

 

William Niles

 

 

Philip J. Holthouse

 

c/o Ascent Capital Group, Inc.

 

 

c/o Ascent Capital Group, Inc.

 

5251 DTC Parkway, Suite 1000

 

 

5251 DTC Parkway, Suite 1000

 

Greenwood Village, CO 80111

 

 

Greenwood Village, CO 80111

 

 

 

TOM MCMILLIN

 

MICHAEL J. POHL

 

 

 

Dated: February 8, 2019

 

Dated: February 8, 2019

 

 

 

By:

/s/ Tom McMillin

 

By:

/s/ Michael J. Pohl

 

Tom McMillin

 

 

Michael J. Pohl

 

c/o Ascent Capital Group, Inc.

 

 

c/o Ascent Capital Group, Inc.

 

5251 DTC Parkway, Suite 1000

 

 

5251 DTC Parkway, Suite 1000

 

Greenwood Village, CO 80111

 

 

Greenwood Village, CO 80111

 

[Signature Page to Settlement and Note Purchase Agreement and Release]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

(Form of Consent and Supplemental Indenture)

 

--------------------------------------------------------------------------------



 

[DTC PARTICIPANT LETTERHEAD]

 

DTC PARTICIPANT CONFIRMATION

 

February 14, 2019

 

Ascent Capital Group, Inc.

5251 DTC Parkway, Suite 1000

Greenwood Village, Colorado 80111

 

D.F. King & Co., Inc.

48 Wall Street, 22nd Floor

New York, New York 10005

 

Email: ascma@dfking.com

Attn: Andrew Beck

Facsimile No.: (212) 709-3328

 

RE:               Ascent Capital Group, Inc. 4.00% Convertible Senior Notes due
2020

CUSIP No. 043632 AA6

DTC Participant Account Number: [·]

 

Ladies and Gentlemen:

 

Please see the attached Consent of Beneficial Owner[s] (the “Consent”), which
evidences the exercise by our customer[s] of [its/their] right to consent with
respect to the aggregate principal amount identified for [each] such customer[s]
in the table below of the above-referenced securities (the “Notes”) credited to
our DTC Participant account on February 11, 2019.

 

Beneficial

 

Aggregate

Principal
Amount of

 

DTC Participant

 

 

 

Owner/Customer

 

Notes

 

Name

 

Number

 

CUSIP No.

 

[             ]

 

[             ]

 

[             ]

 

[     ]

 

043632 AA6

 

[             ]

 

[             ]

 

[             ]

 

[     ]

 

043632 AA6

 

[             ]

 

[             ]

 

[             ]

 

[     ]

 

043632 AA6

 

 

The undersigned hereby certifies that the information and facts set forth in the
attached Consent with respect to the ownership interests of our customer[s] are
true and correct, including the aggregate principal amount of Notes credited to
our DTC Participant account that are beneficially owned by [each] such
customer[s].

 

--------------------------------------------------------------------------------



 

Medallion Stamp 

Very truly yours,

 

 

[PLACE MEDALLION STAMP HERE]

[INSERT NAME OF PARTICIPANT]

 

 

 

BY:

 

 

 

Name:

[TYPE NAME]

 

 

Title:

[TYPE TITLE]

 

--------------------------------------------------------------------------------



 

[BENEFICIAL HOLDER LETTERHEAD]

 

CONSENT OF BENEFICIAL OWNER[S]

 

February 14, 2019

 

Ascent Capital Group, Inc.

5251 DTC Parkway, Suite 1000

Greenwood Village, Colorado 80111

 

D.F. King & Co., Inc.

48 Wall Street, 22nd Floor

New York, New York 10005

 

Email: ascma@dfking.com

Attn: Andrew Beck

Facsimile No.: (212) 709-3328

 

Ladies and Gentlemen:

 

As of February 11, 2019 (the “Record Date”), the aggregate principal amount of
4.00% Convertible Senior Notes due 2020 (the “Notes”) of Ascent Capital
Group, Inc. (the “Company”) set forth in the table below are credited to the DTC
account of [NAME OF PARTICIPANT] (the “Participant”) and are beneficially owned
by the person[s] (the “Customer[s]”) set forth next to [each] such amount in the
table below, [each,] a customer of Participant.

 

Beneficial

 

Aggregate

Principal
Amount of

 

DTC Participant

 

 

 

Owner/Customer

 

Notes

 

Name

 

Number

 

CUSIP No.

 

[             ]

 

[             ]

 

[             ]

 

[     ]

 

043632 AA6

 

[             ]

 

[             ]

 

[             ]

 

[     ]

 

043632 AA6

 

[             ]

 

[             ]

 

[             ]

 

[     ]

 

043632 AA6

 

 

Customer[s] hereby consent[s], pursuant to Section 9.02 of the Indenture, dated
as of July 17, 2013, between the Company, as issuer, and U.S. Bank National
Association, as trustee (in such capacity, the “Trustee”), as amended by that
certain First Supplemental Indenture, dated as of August 30, 2018 (the
“Indenture”), to the amendments, supplements, waivers, consents and
acknowledgements set forth in that certain Second Supplemental Indenture, to be
dated on or about February 14, 2019, by and between the Company and the Trustee,
in the form attached hereto as Annex A (the “Second Supplemental Indenture”). 
The Trustee is hereby requested to and directed to execute and deliver the
Second Supplemental Indenture upon the consent of the holders of at least

 

--------------------------------------------------------------------------------



 

a majority in aggregate principal amount of the Notes outstanding at the close
of business on the Record Date.

 

*   *   *   *   *   *   *   *

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

[INSERT NAME OF CUSTOMER]

 

 

 

BY:

 

 

 

Name: [TYPE NAME]

 

 

Title: [TYPE TITLE]

 

 

 

[INSERT NAME OF CUSTOMER]

 

 

 

BY:

 

 

 

Name: [TYPE NAME]

 

 

Title: [TYPE TITLE]

 

 

 

[INSERT NAME OF CUSTOMER]

 

 

 

BY:

 

 

 

Name: [TYPE NAME]

 

 

Title: [TYPE TITLE]

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Form of Second Supplemental Indenture

 

[Attached]

 

--------------------------------------------------------------------------------



 

FORM OF SECOND SUPPLEMENTAL INDENTURE

 

This Second Supplemental Indenture (this “Supplemental Indenture”), dated as of
February [·], 2019, between Ascent Capital Group, Inc., a Delaware corporation
(the “Company”), as issuer, and U.S. Bank National Association, as trustee (the
“Trustee”), is to the Indenture, dated as of July 17, 2013 (as amended by the
Supplemental Indenture dated August 30, 2018, the “Indenture”).  Capitalized
terms used herein but not defined shall have the meanings assigned to them in
the Indenture.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Trustee are parties to the Indenture, which
provides for the issuance of the Company’s 4.00% Convertible Senior Notes due
2020 (the “Notes”);

 

WHEREAS, Section 9.02 of the Indenture provides that, in certain circumstances,
the Trustee and the Company may supplement the Indenture with the consent of the
holders of at least a majority in aggregate principal amount of the outstanding
Notes;

 

WHEREAS, the Company intends to supplement the Indenture to (a) remove from
(i) each of Section 6.01(d) and Section 6.01(e) the reference to “or any
Subsidiary that is a Significant Subsidiary (or any group of Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary)” and
(ii) Section 6.01(h) the reference to “any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken as a whole, would constitute
a Significant Subsidiary,” and (b) allow conversion of the Company into a
non-corporate legal form;

 

WHEREAS, the holders of approximately 78.20% of the aggregate principal amount
of the outstanding Notes have consented to the amendments effected by this
Supplemental Indenture in accordance with the provisions of the Indenture, and
evidence of such consents has been provided by the Company to the Trustee;

 

WHEREAS, the Company has heretofore delivered, or is delivering
contemporaneously herewith to the Trustee, the Officers’ Certificate and Opinion
of Counsel referred to in Section 9.05 of the Indenture;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company and the
Trustee mutually covenant and agree for the equal and ratable benefit of the
holders of the Notes as follows:

 

ARTICLE I

 

RELATION TO INDENTURE; GENERAL REFERENCES

 

SECTION 1.01              Relation to Indenture.  Except as expressly amended
hereby, the Indenture is in all respects ratified and confirmed, and all the
terms, conditions and provisions thereof shall remain in full force and effect. 
This Supplemental Indenture shall form an integral part of the Indenture for all
purposes, and every holder of Notes heretofore or hereafter authenticated and
delivered shall be bound hereby.

 

--------------------------------------------------------------------------------



 

SECTION 1.02              General References.  All references in this
Supplemental Indenture to Articles and Sections, unless otherwise specified,
refer to the corresponding Articles and Sections of this Supplemental Indenture;
and the terms “herein”, “hereof”, “hereunder” and any other words of similar
import refer to this Supplemental Indenture.

 

ARTICLE II

 

AMENDMENTS

 

SECTION 2.01              Amendment of Section 4.05 of the Indenture. 
Section 4.05 of the Indenture is hereby amended and restated in its entirety to
read as follows:

 

“Section 4.05.  Existence.  Subject to Article 10, the Company will do or cause
to be done all things necessary to preserve and keep in full force and effect
its corporate existence, or, if it has converted to a non-corporate legal form
in accordance with the procedures provided herein, its partnership, limited
liability company or other existence; provided that the Company may utilize any
conversion procedures provided for under the laws of the jurisdiction of its
organization to convert from one legal form of organization to another legal
form, subject to the condition that the Company must comply with
Section 10.01(a) in connection with any such conversion.”

 

SECTION 2.02              Amendment of Section 6.01(d) and Section 6.01(e) of
the Indenture.

 

(a) Section 6.01(d) of the Indenture is hereby amended and restated in its
entirety to read as follows:

 

“(d)                           a default or defaults under any bonds,
debentures, notes or other evidences of indebtedness (other than the Notes) by
the Company having, individually or in the aggregate, a principal or similar
amount outstanding of at least $25,000,000, whether such indebtedness now exists
or shall hereafter be created, which default or defaults shall have resulted in
the acceleration of the maturity of such indebtedness prior to its express
maturity or shall constitute a failure to pay at least $25,000,000 of such
indebtedness when due and payable after the expiration of any applicable grace
period with respect thereto;”

 

(b) Section 6.01(e) of the Indenture is hereby amended and restated in its
entirety to read as follows:

 

“(e)                            the entry against the Company of a final
judgment or final judgments for the payment of money in an aggregate amount in
excess of $25,000,000, by a court or courts of competent jurisdiction, which
judgments remain undischarged, unwaived, unstayed, unbonded or unsatisfied for a
period of 60 consecutive days;”

 

SECTION 2.03              Amendment of Section 6.01(h) of the Indenture. 
Section 6.01(h) of the Indenture is hereby amended and restated in its entirety
to read as follows:

 

“(h)                           (i) the Company, pursuant to or within the
meaning of any Bankruptcy Law:

 

2

--------------------------------------------------------------------------------



 

(A)                               commences a voluntary case,

 

(B)                               consents to the entry of an order for relief
against it in an involuntary case,

 

(C)                               consents to the appointment of a custodian of
it or for all or substantially all of its property,

 

(D)                               makes a general assignment for the benefit of
its creditors, or

 

(E)                                admits, in writing, its inability generally
to pay its debts as they become due; or

 

(ii)                                  a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that:

 

(A)                               is for relief against the Company in an
involuntary case;

 

(B)                               appoints a Custodian of the Company for all or
substantially all of the property of the Company; or

 

(C)                               orders the liquidation of the Company and the
order or decree remains unstayed and in effect for 60 consecutive days.”

 

SECTION 2.04              Amendment of Section 9.01 of the Indenture. 
Section 9.01 of the Indenture is hereby amended to add a new clause
(j) immediately following clause (i) to read as follows:

 

“(j)                              to provide for the conversion of the Company
from a corporation to a limited liability company, partnership or other legal
entity pursuant to Article 10.”

 

SECTION 2.05              Amendment of Section 10.01 of the Indenture. 
Section 10.01 of the Indenture is hereby amended and restated in its entirety to
read as follows:

 

“Section 10.01.             Company May Consolidate, Etc. on Specified Terms. 
Subject to the provisions of Section 10.02, the Company shall not consolidate
with, merge with or into, or convey, transfer or lease all or substantially all
of its properties and assets to another Person, or convert pursuant to the laws
of the state of incorporation or formation of the Company into a different form
of legal entity, unless:

 

(a) the resulting, surviving or transferee Person, including the Company
following any such conversion (the “Successor Company”) shall be a corporation,
partnership, limited liability company or similar entity organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia, and the Successor Company (if not the Company) shall
expressly assume, by supplemental indenture, executed and delivered to the
Trustee, in form satisfactory to the Trustee, all the obligations of the Company
under the Notes and this Indenture; and

 

3

--------------------------------------------------------------------------------



 

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.

 

Upon any such consolidation, merger, conveyance, transfer, conversion or lease
the Successor Company shall succeed to, and may exercise every right and power
of, the Company under this Indenture.

 

For purposes of this Section 10.01, the conveyance, transfer or lease of all or
substantially all of the properties and assets of one or more Subsidiaries of
the Company to another Person, which properties and assets, if held by the
Company instead of such Subsidiaries, would constitute all or substantially all
of the properties and assets of the Company, shall be deemed to be the transfer
of all or substantially all of the properties and assets of the Company to
another Person.”

 

SECTION 2.06              Amendment of Section 10.02 of the Indenture. 
Section 10.02 of the Indenture is hereby amended to replace all references to
“consolidation, merger, conveyance, transfer or lease” with references to
“consolidation, merger, conveyance, transfer, conversion or lease”.

 

SECTION 2.07              Effect of Amendments.  The Notes are hereby amended to
be consistent with the other amendments to the Indenture effected by this
Supplemental Indenture.  The parties hereto hereby agree that the Company shall
not be required under Section 9.04 of the Indenture to issue a new Global Note
reflecting the terms amended in accordance with this Supplemental Indenture. 
The parties further agree that any Notes issued after the date hereof shall
reflect the terms of the Indenture as amended by this Supplemental Indenture and
any subsequent amendments or supplemental indentures.

 

ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.01              Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO
CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH STATE.

 

SECTION 3.02              Trustee Makes No Representation.  The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Indenture.

 

SECTION 3.03              Severability. In the event any provision in this
Supplemental Indenture or in the Notes as amended by this Supplemental Indenture
shall be invalid, illegal or unenforceable, then (to the extent permitted by
law) the validity, legality or enforceability of the remaining provisions shall
not in any way be affected or impaired.

 

SECTION 3.04              Counterparts.  This Supplemental Indenture may be
executed in any number of counterparts, each of which shall be an original, but
such counterparts shall together constitute but one and the same instrument.

 

4

--------------------------------------------------------------------------------



 

SECTION 3.05              Successors. All the agreements of the Company and
Trustee contained in this Supplemental Indenture shall bind each of their
respective successors and assigns whether so expressed or not.

 

SECTION 3.06              Effect of Headings.  The article and section headings
herein have been inserted for convenience of reference only and are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

 

[Rest of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Second Supplemental Indenture
to be duly executed as of the date first written above.

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

By:

 

 

 

Name:

William E. Niles

 

 

Title:

Chief Executive Officer, General Counsel and Secretary

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Supplemental Indenture

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

(Form of Stipulation of Dismissal)

 

--------------------------------------------------------------------------------



 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

KLS DIVERSIFIED MASTER FUND L.P.,

)

 

SILVERBACK OPPORTUNISTIC CREDIT

)

 

MASTER FUND LIMITED, SOUND

)

 

POINT BEACON MASTER FUND, LP,

)

 

SOUND POINT CREDIT

)

C.A. No.: 2018-0636-JRS

OPPORTUNITIES MASTER FUND, LP,

)

 

SOUND POINT MONTAUK FUND, LP,

)

 

WHITEBOX MULTI-STRATEGY

)

 

PARTNERS, L.P., WHITEBOX

)

 

RELATIVE VALUE PARTNERS, L.P., and

WHITEBOX ASYMMETRIC PARTNERS,

L.P., individually and on behalf of ASCENT

CAPITAL GROUP, INC.,

)
)
)
)

 

 

)

 

Plaintiffs,

)

 

 

)

 

v.

)

 

 

)

 

 

)

 

ASCENT CAPITAL GROUP, INC. (as

a nominal defendant), WILLIAM R.

FITZGERALD, JEFFERY GARDNER,

FRED GRAFFAM, WILLIAM NILES,

PHILIP J. HOLTHOUSE, TOM

MCMILLIN, and MICHAEL J. POHL,

)
)
)
)
)
)

 

 

)

 

Defendants.

)

 

 

STIPULATION OF DISMISSAL

 

WHEREAS, the parties have settled their dispute and have agreed to dismiss this
action;

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KLS Diversified
Master Fund L.P., Silverback Opportunistic Credit

 

--------------------------------------------------------------------------------



 

Master Fund Limited, Sound Point Beacon Master Fund, LP, Sound Point Credit
Opportunities Master Fund, LP, Sound Point Montauk Fund, LP, Whitebox
Multi-Strategy Partners, L.P., Whitebox Relative Value Partners, L.P., and
Whitebox Asymmetric Partners, L.P., individually and on behalf of Ascent Capital
Group, Inc, and Defendants Ascent Capital Group, Inc. William R. Fitzgerald,
Jeffery Gardner, Fred Graffam, William Niles, Philip J. Holthouse, Tom McMillin,
and Michael J. Pohl, through their undersigned counsel, pursuant to Court of
Chancery Rule 41(a)(1)(ii), that the above-captioned case is hereby dismissed
with prejudice, with each party to bear its own costs, fees, and expenses.

 

 

WHITEFORD, TAYLOR & PRESTON, LLC

OF COUNSEL:

 

 

/s/

MILBANK, TWEED, HADLEY & McCLOY LLP

Chad J. Toms (No. 4155)

 

Kaan Ekiner (No. 5607)

 

405 North King Street, Suite 500

Dennis F. Dunne

Wilmington, Delaware 19801

Alan J. Stone

(302) 357-3254

Andrew M. Leblanc

 

Evan R. Fleck

Attorneys for Plaintiffs

28 Liberty Street

 

New York, NY 10005

 

(212) 530-5000

 

 

2

--------------------------------------------------------------------------------



 

 

POTTER ANDERSON & CORROON LLP

 

 

OF COUNSEL:

By:

/s/

 

 

Peter J. Walsh, Jr. (#2437)

Richard B. Harper

 

Jeremy W. Ryan (#4057)

Emanuel Grillo

 

Jacob R. Kirkham (#5768)

Jessica Rosenbaum

 

1313 N. Market Street, 6th Floor

BAKER BOTTS LLP

 

Wilmington, Delaware 19899-0951

30 Rockefeller Plaza

 

(302) 984-6000

New York, New York 10112

 

T: 212-408-2500

Attorneys for Defendants and Nominal Defendant

 

 

Thomas E. O’Brien

 

BAKER BOTTS LLP

 

2001 Ross Ave #1100

 

Dallas, Texas 75201

 

T: 214-953-6934

 

 

 

Dated:

 

 

 

 

3

--------------------------------------------------------------------------------